

	

		II

		108th CONGRESS

		2d Session

		S. 2912

		IN THE SENATE OF THE UNITED STATES

		

			October 7, 2004

			Mr. Nelson of Nebraska

			 introduced the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To award grants for the support of full-service community

		  schools, and for other purposes.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Full-Service Community Schools Act of

			 2004.

		2.Purposes

			The purposes of

			 this Act are the following:

				(1)Providing support

			 for the planning, implementation, and operation of full-service community

			 schools.

				(2)Improving the

			 coordination, availability, and effectiveness of services for children and

			 families.

				(3)Enabling

			 principals and teachers to complement and enrich efforts to help all children

			 reach proficiency in reading and mathematics by 2014.

				(4)Ensuring that

			 children come to school ready to learn every day.

				(5)Enabling families

			 to participate in the education of their children.

				(6)Enabling the more

			 efficient use of Federal, State, local, and private sector resources that serve

			 children and families.

				(7)Facilitating the

			 coordination of programs operated by nonprofit organizations and State, local,

			 and tribal governments.

				3.Full-service

			 community school definedIn

			 this Act, the term full-service community school means a public

			 elementary school or secondary school that—

			(1)participates in a

			 community-based effort to coordinate educational, developmental, family,

			 health, and other comprehensive services through community-based organizations

			 and public and private partnerships; and

			(2)provides access to

			 such services to students, families, and the community served by the

			 school.

			4.Local

			 programs

			(a)Program

			 authorized

				(1)In

			 generalThe Secretary of Education (referred to in this Act as

			 the Secretary) may award grants to eligible entities for the

			 purpose of enabling the eligible entities to assist public elementary schools

			 or secondary schools in functioning as full-service community schools.

				(2)Grant

			 periodEach grant awarded under this section shall be for a

			 period of 5 years.

				(3)Minimum

			 amountTo the extent funds are available, each grant award under

			 this section shall be in an amount that is not less than $75,000 for each year

			 of the 5-year grant period.

				(b)ApplicationAn

			 eligible entity that desires a grant under this section shall submit an

			 application to the Secretary at such time and in such manner as the Secretary

			 may require. The Secretary shall require that each such application include the

			 following:

				(1)A

			 description of the eligible entity.

				(2)A

			 list of partner entities that will assist the eligible entity in providing or

			 coordinating qualified services.

				(3)A

			 memorandum of understanding between the eligible entity and each partner entity

			 describing the role the partner entity will assume.

				(4)A

			 description of the capacity of the eligible entity to provide and coordinate

			 qualified services at a full-service community school.

				(5)A

			 comprehensive plan that includes descriptions of the following:

					(A)The student,

			 family, and school community to be served, including information about the

			 number of students, families, and community residents to be served and the

			 frequency of qualified services.

					(B)Existing qualified

			 services available at each school to be served and in the community in which

			 the school is located.

					(C)Qualified services

			 to be provided or coordinated by the eligible entity and its partner

			 entities.

					(D)Coordination,

			 management, and oversight of qualified services at each school to be served,

			 including the roles of the school principal, the full-service community school

			 coordinator, parents, and members of the community in which the school is

			 located.

					(E)Funding sources for

			 qualified services at each school to be served, whether such funding is derived

			 from grants under this section or from other Federal, State, local, or private

			 sources.

					(F)Plans for

			 professional development for managing personnel, or for coordinating or

			 delivering qualified services, at the schools to be served.

					(G)Plans for joint

			 utilization and maintenance of school facilities by the eligible entity and its

			 partner entities.

					(6)Identification of

			 principles of effectiveness that are based on—

					(A)an assessment of

			 objective data regarding the need—

						(i)for

			 the establishment of a full-service community school; and

						(ii)for qualified

			 services at each school to be served and in the community in which the school

			 is located;

						(B)an established set

			 of performance measures aimed at ensuring the availability of high-quality

			 qualified services; and

					(C)if appropriate,

			 scientifically based research that provides evidence that the qualified

			 services involved will help students meet State and local student academic

			 achievement standards.

					(7)A

			 strategy for developing a plan for sustainability.

				(c)PriorityIn

			 awarding grants under this section, the Secretary shall give priority to

			 eligible entities that—

				(1)will serve not

			 less than 1 school eligible for a schoolwide program under section 1114 of the

			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6314);

				(2)demonstrate a

			 record of effectiveness in integrating not less than 3 qualified services;

			 and

				(3)will serve more

			 than 1 full-service community school as part of a communitywide or districtwide

			 strategy.

				(d)Use of

			 fundsGrants awarded under

			 this section shall be used to provide or coordinate not less than 3 qualified

			 services at not less than 1 public elementary or secondary school.

			(e)DefinitionsIn

			 this section:

				(1)Eligible

			 entityThe term eligible entity means a consortium

			 comprised of a local educational agency and not less than 1 of the

			 following:

					(A)Community-based

			 organization.

					(B)Nonprofit

			 organization.

					(C)Other public or

			 private entity.

					(2)Qualified

			 servicesThe term qualified services means any of

			 the following:

					(A)Early childhood

			 education.

					(B)Remedial education

			 activities and academic enrichment activities.

					(C)Programs under the

			 Head Start Act (42 U.S.C. 9831 et seq.), including Early Head Start

			 programs.

					(D)Programs that

			 promote parental involvement and family literacy, including the Reading First,

			 Early Reading First, and William F. Goodling Even Start Family Literacy

			 programs authorized in part B of title I of the Elementary and Secondary

			 Education Act of 1965 (20 U.S.C. 6361 et seq.).

					(E)Youth development

			 programs.

					(F)Parent leadership

			 development activities.

					(G)Parenting

			 education activities.

					(H)Childcare

			 services.

					(I)Community service

			 and service learning opportunities.

					(J)Programs that

			 provide assistance to students who have been truant, suspended, or

			 expelled.

					(K)Job training and

			 career counseling services.

					(L)Nutrition

			 services.

					(M)Primary health and

			 dental care.

					(N)Mental health

			 prevention and treatment services.

					(O)Adult education,

			 including instruction in English as a second language.

					5.State

			 programs

			(a)Program

			 authorized

				(1)In

			 generalThe Secretary may award grants to State collaboratives to

			 support the development of full-service community school programs in accordance

			 with this section.

				(2)Grant

			 periodEach grant awarded under this section shall be for a

			 period of 5 years.

				(3)Minimum

			 amountTo the extent funds are available, each grant award under

			 this section shall be in an amount that is not less than $500,000 for each year

			 of the 5-year grant period.

				(b)Use of

			 fundsGrants awarded under this section shall be used only for

			 the following:

				(1)Planning,

			 coordinating, and expanding the development of full-service community schools

			 in the State.

				(2)Providing

			 technical assistance and training at full-service community schools, including

			 professional development for personnel and creation of data collection and

			 evaluation systems.

				(3)Collecting,

			 evaluating, and reporting data about the progress of full-service community

			 schools.

				(4)Evaluating the impact of State policies and

			 guidelines in the integration of Federal and State programs at full-service

			 community schools.

				(c)ApplicationA

			 State collaborative that desires a grant under this section shall submit an

			 application to the Secretary at such time and in such manner as the Secretary

			 may require. The Secretary shall require that each such application include the

			 following:

				(1)A

			 list of all governmental agencies and nonprofit organizations that will

			 participate as members of the State collaborative.

				(2)A

			 description of the expertise of each member of the State collaborative—

					(A)in coordinating

			 Federal and State programs across multiple agencies; and

					(B)in working with

			 and developing the capacity of full-service community schools.

					(3)A

			 comprehensive plan describing how the grant will be used to plan, coordinate,

			 and expand the delivery of qualified services at full-service community

			 schools.

				(4)An explanation of

			 how the State will provide technical assistance and training, including

			 professional development, at full-service community schools.

				(5)An

			 explanation of how the State will collect and evaluate information on

			 full-service community schools.

				(d)DefinitionsIn

			 this section:

				(1)StateThe

			 term State means each of the several States, the District of

			 Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern

			 Mariana Islands, American Samoa, Guam, the United States Virgin Islands, and

			 any other territory or possession of the United States.

				(2)State

			 collaborativeThe term State collaborative means a

			 collaborative comprised of a State educational agency (as such term is defined

			 in section 9101 of the Elementary and Secondary Education Act of 1965 (20

			 U.S.C. 7801) and not less than 2 other governmental agencies or nonprofit

			 organizations that provide services to children and families.

				6.Advisory

			 committee

			(a)EstablishmentThere

			 is established an advisory committee to be known as the Full-Service

			 Community Schools Advisory Committee (referred to in this section as

			 the Advisory Committee).

			(b)MembersThe

			 Advisory Committee shall consist of 4 members as follows:

				(1)The Attorney

			 General (or the delegate of the Attorney General).

				(2)The Secretary of

			 Agriculture (or the delegate of the Secretary of Agriculture).

				(3)The Secretary of

			 Health and Human Services (or the delegate of the Secretary of Health and Human

			 Services).

				(4)The Secretary of Labor (or

			 the delegate of the Secretary of Labor).

				(c)DutiesSubject

			 to subsection (d), the Advisory Committee shall—

				(1)consult with the

			 Secretary on the development and implementation of programs under this

			 Act;

				(2)identify

			 strategies to improve the coordination of Federal programs in support of

			 full-service community schools; and

				(3)issue an annual

			 report to Congress on efforts under this Act.

				(d)ConsultationIn

			 carrying out its duties under this section, the Advisory Committee shall

			 consult annually with eligible entities awarded grants under section 4, State

			 collaboratives awarded grants under section 5, and other entities with

			 expertise in operating full-service community schools.

			7.General

			 provisions

			(a)Technical

			 assistanceThe Secretary, directly or through grants, shall

			 provide such technical assistance as may be appropriate to accomplish the

			 purposes of this Act.

			(b)Evaluations by

			 SecretaryThe Secretary shall conduct evaluations on the

			 effectiveness of grants awarded under sections 4 and 5 in achieving the

			 purposes of this Act.

			(c)Evaluations by

			 granteesThe Secretary shall require each recipient of a grant

			 under this Act—

				(1)to conduct

			 periodic evaluations of the progress achieved with the grant toward carrying

			 out the purposes of this Act;

				(2)to use such

			 evaluations to refine and improve the activities conducted under the grant and

			 the performance measures for such activities; and

				(3)to

			 make the results of such evaluations publicly available and to provide public

			 notice of such availability.

				(d)Supplement, not

			 supplantFunds made available to a grant recipient under this Act

			 shall be used to supplement and not supplant any other Federal, State, or local

			 funds that would otherwise be available to carry out the activities assisted

			 under this Act.

			(e)Matching

			 funds

				(1)In

			 generalSubject to paragraph (4), the Secretary shall require

			 each recipient of a grant under this Act to provide matching funds from

			 non-Federal sources in an amount determined under paragraph (2).

				(2)Determination of

			 amount of match

					(A)Sliding

			 scaleSubject to subparagraph (B), the Secretary shall determine

			 the amount of matching funds to be required under this subsection of a grant

			 recipient under this Act based on a sliding fee scale that takes into

			 account—

						(i)the

			 relative poverty of the population to be targeted by the grant recipient;

			 and

						(ii)the

			 ability of the grant recipient to obtain such matching funds.

						(B)Maximum

			 amountThe Secretary shall not require a recipient of a grant

			 under this Act to provide matching funds in an amount that exceeds the amount

			 of the grant funds awarded to the grant recipient.

					(3)In-kind

			 contributionsThe Secretary shall permit a grant recipient under

			 this Act to match funds in whole or in part with in-kind contributions.

				(4)ConsiderationNotwithstanding

			 this subsection, the Secretary shall not consider an applicant's ability to

			 match funds when determining which applicants will receive grants under this

			 Act.

				8.Authorization of

			 appropriations

			(a)In

			 generalThere are authorized to be appropriated to carry out this

			 Act $200,000,000 for fiscal year 2005, and such sums as may be necessary for

			 each of fiscal years 2006 through 2009.

			(b)AllocationOf

			 the amounts appropriated to carry out this Act for each fiscal year—

				(1)75 percent shall

			 be available to carry out section 4;

				(2)20 percent shall

			 be available to carry out section 5; and

				(3)of

			 the remaining 5 percent, not less than $500,000 shall be for technical

			 assistance under section 7(a).

				

